Name: Commission Regulation (EEC) No 1610/90 of 15 June 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/ 16 Official Journal of the European Communities 16. 6. 90 COMMISSION REGULATION (EEC) No 1610/90 of 15 June 1990 fixing the aid for soya beans the informatibn at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whfcareas the abatement . of the subsidy which arises, where appropriate, from the system of maximum guaran ­ teed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 1478/90 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1478/90 to 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto . 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soya beans, will be confirmed or replaced as from 16 June 1990 to take into account the application of maximum guaranteed quantities for the 1990/91 marketing year. Article 2 This Regulation shall enter into force on 16 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L- 197, 26. 7 . 1988 , -p. 11 . (3) OJ No L 201 , 27. 7 . 1988 , p. 2 . (4) OJ No L 140, 1 . 6 . 1990 , p. 72 . 16 . 6. 90 Official Journal of the European Communities No L 152/17 ANNEX to the Commission Regulation of 15 June 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another Member State Seed processed in current period  Spain 0,000 28,268 28,268  Portugal 20,341 28,268 (*) 28,268  another Member State 20,341 28,268 28,268 Seed processed in first period  Spain 0,000 28,375 28,375  Portugal 20,448 28,375 0 28,375  another Member State 20,448 28,375 28,375 Seed processed in second period  Spain 0,000 28,155 28,155  Portugal 20,228 28,155 0 28,155  another Member State 20,228 28,155 28,155 Seed processed in third period (')  Spain 0,000 28,066 28,066  Portugal 20,139 28,066 0 28,066  another Member State 20,139 28,066 28,066 Seed processed in fourth .period (') :  Spain 0,000 27,440 27,440  Portugal 19,513 27,440 0 27,440  another Member State 19,513 27,440 27,440 Seed processed in fifth period (')  Spain 0,000 27,440 27,440  Portugal 19,513 27,440 0 27,440  another Member State 19,513 27,440 27,440 (") Special aid . (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.